ITEMID: 001-111422
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF SZENTESI v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: András Sajó;Paulo Pinto De Albuquerque
TEXT: 4. The applicant was born in 1935 and lives in Budapest.
5. On 31 August 1999 the Budapest and Pest County Regional Pension Insurance Directorate established the applicant’s service years and the amount of his old age pension. The applicant appealed, challenging the amount of service years recognised. The second-instance administrative authority accepted the claim in part on 6 January 2000. This decision was later modified slightly ex officio to the applicant’s advantage on 23 February 2000.
6. On 13 April 2000 the applicant sought judicial review against the Pension Insurance Directorate’s decision before the Budapest Labour Court. The court dismissed his action on 25 March 2004.
7. The applicant lodged a petition for review with the Supreme Court, which quashed the Labour Court’s judgment and remitted the case to the first-instance court on 1 February 2005.
8. In the resumed proceedings the Labour Court again dismissed the applicant’s action on 16 November 2007. The Supreme Court upheld the first-instance judgment on 24 November 2008, which was served on the applicant on 7 January 2009.
9. The domestic courts relied on documentary evidence, the opinion of two forensic accountant experts and testimonies of the parties.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
